PER CURIAM.
Appellant, Julius Bernard Williams, acting in proper person, filed his Notice of Appeal from a judgment of conviction for the crimes of robbery and breaking and entering with intent to commit petty larceny. He was adjudged insolvent and the Public Defender was appointed to represent him on this appeal.
We are here concerned with the Public Defender’s petition for an order allowing him to withdraw as attorney of record. In his petition, he alleges that he did not represent Appellant in the trial of this cause; that he has carefully examined the transcript of record on appeal and has found no error which he thinks might constitute a justiciable issue; and that it is his opinion that any assignments of error with regard to the trial of this cause would be frivolous and without merit. The Public Defender requests that he be discharged and released as appointed counsel of record on appeal.
Upon the authority of McNealy v. State, 183 So.2d 738 (Fla.App. 1st, 1966), the motion of counsel to withdraw as attorney for appellant on this appeal is granted. This court will not, however, attempt to make a sua sponte determination of the merits of this appeal. Twenty days from the date on which this opinion is filed will be granted appellant within which to file any assignments of error he may conceive to be grounds for reversal of the judgment appealed, and upon filing of same, this appeal will proceed according to appropriate rules governing appeals.
RAWLS, C. J., and WIGGINTON and JOHNSON, JJ., concur.